Citation Nr: 0615641	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  00-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a low back injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left orchiectomy with right epididymitis.

3.  Entitlement to rating in excess of 10 percent for post-
operative right shoulder arthritis.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to June 1999.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Winston-Salem RO (which granted 
service connection and (except for the right shoulder) the 
current ratings assigned for the disabilities at issue.  In 
November 2003, the case was remanded for additional 
evidentiary development and for notice.  An October 2004 
supplemental statement of the case (SSOC) increased the 
rating for the right shoulder disability from to 10 percent, 
effective July 1, 1999 (i.e., for the entire appeal period).  
The veteran's claims file is now under the jurisdiction of 
the Roanoke, Virginia RO.

The matter of entitlement to a rating in excess of 10 percent 
for residuals of left orchiectomy with right epididymitis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.   Throughout the appeal period, the veteran's service-
connected low back disability is not shown to have been 
manifested by more than severe intervertebral disc syndrome; 
there have been no separately ratable neurological symptoms 
(from September 23, 2002); ankylosis of the spine is not 
shown; and incapacitating episodes are not shown.

2.  The veteran is right-handed.

3.  Throughout the appeal period, the veteran's right 
shoulder disability has never been manifested by limitation 
of arm motion at the shoulder level; ankylosis of 
scapulohumeral articulation, malunion, nonunion, or 
dislocation of the clavicle, scapula or humerus are not 
shown.

4.  Throughout the appeal period, the veteran's hearing 
acuity has never been less than level III in the right ear or 
less than level II in the left ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of a low 
back injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (2002, and as 
revised effective September 23, 2002), Codes 5237, 5243 
(effective September 26, 2003), § 4.124a, Code 8520 (2005).

2.  A rating in excess of 10 percent for post-operative right 
shoulder arthritis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; Codes 
5200, 5201, 5202, 5203 (2005).

3.  A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  May 2001, December 2001, February 
2002, January 2004, March 2004, and June 2004, correspondence 
from the RO that advised the veteran of his and VA's 
responsibilities in the development of the claims for 
increase, to submit any pertinent evidence in his possession 
(March 2004 letter, at p. 3), and of evidence needed to 
support his claims (medical reports since service showing 
treatment for his service-connected disability and evidence 
that these disabilities are worse).  The February 2000 
statement of the case (SOC) and July 2000, July 2002, October 
2002, October 2004, and June 2005 SSOCs reviewed and 
readjudicated the claims in light of additional evidence and 
regulation changes, and continued to advise the veteran of 
the reasons for denial of his claims.  While he was not 
provided notice regarding ratings or effective dates of 
awards prior to the initial determinations (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice, as he has had ample 
opportunity to notices when they were given and to 
participate in the adjudicatory process.  In fact, the 
Board's prior remand and the current posture of his appeal 
reflect his informed participation in the process.  As the 
veteran has received all critical notice, has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the case was thereafter adjudicated, he is not 
prejudiced in this decision by any technical notice timing or 
content defect that may have occurred along the way, nor is 
it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).    

II. Factual Background

On August 1999 VA examination, the veteran's file was 
reviewed.  He had a history of a herniated nucleus polyposis 
of the lumbar and sacral area since 1992.  He reported having 
considerable back pain as well as pain and numbness in the 
lower extremities since then.  On examination, motion of the 
lumbar spine appeared painful motion, and there was some 
weakness with the pain.  Flexion was severely limited (to 30 
degrees) and extension was to 25 degrees.  Bilateral lateral 
flexion was to 30 degrees and bilateral rotation was to 25 
degrees.  There was no evidence of muscle spasm.  
Neurologically, sensory and motor functions were within 
normal limits.  Deep tendon reflexes were 1+, bilaterally in 
biceps and triceps, knees, and ankles.  Regarding the right 
shoulder, the veteran had right shoulder surgery with 
residual pain and arthritis.  It was noted that the veteran 
was right-handed.  Range of motion of the right shoulder was: 
right shoulder "normal flexion and abduction at 180 
degrees"; "Normal external and internal rotation at 90 
degrees"; [The right shoulder] "has a limitation of range 
of motion" "flexion is limited to 160 degrees and the 
abduction is limited to 160 degrees".  "External and 
internal rotation is both limited to 70 degrees".  X-rays of 
the shoulder were normal.  The distal right clavicle was 
foreshortened, probably due to an old osteotomy that appeared 
to be well healed.

On VA audiological evaluation in September 1999, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
40
LEFT
10
5
20
30
25

The average puretone thresholds were 26 decibels for the 
right ear and 20 for the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in each ear.  

On VA audiological evaluation in October 2000, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
50
LEFT
25
20
25
45
35

The average puretone thresholds were 36 decibels for the 
right ear and 31 for the left.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
84 percent in the left ear.  

On July 2004 VA examination of the spine and joints, the 
veteran's medical history was addressed briefly.  He did not 
wear any braces, supports, belts, or other devices.  He 
reported mild, intermittent pain precipitated by standing for 
a few minutes or bending.  The low back was not swollen, hot, 
red, stiff, weak, unstable, or tired.  It did not lock, give 
way, or lack endurance.  He reported using an elastic brace 
on occasion and he did not pick up more than 10-15 pounds.  
Range of motion studies revealed that there was no painful 
motion, or pain with repeated motion, exercises, or opposing 
mild resistance.  Flexion was from zero to 80 degrees, 
extension was from zero to 25 degrees, left lateral flexion 
was from zero to 35 degrees, right lateral flexion was from 
zero to 30 degrees, left lateral rotation was from zero to 25 
degrees, and right lateral rotation was from zero to 25 
degrees.  Musculature was normal, and there were no spasm, 
abnormal movements, tenderness, or guarding.  The veteran was 
only able to perform straight leg raises to 50 degrees on the 
right and 80 degrees on the left.  He did not describe any 
pain radiation.  Neurologically, muscle strength was 5/5 
bilaterally and there was no gross sensory defect to light 
touch.  Reflexes were symmetric, bilaterally.  The diagnosis 
for the low back disability included arthritis, disc disease, 
and contusion.  The veteran reported intermittent pain of the 
right shoulder.  The shoulder was stiff for up to an hour 
each morning, but did not become swollen, hot, red, stiff, 
weak, unstable, or tired.  It did not lock or give out, and 
there was no lack of endurance during the course of his daily 
life.  He denied that it had any effect on his work.  There 
was mild right shoulder motion pain against resistance and 
pain on repeated movement.  There was no edema, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, or pain on motion.  Range of motion of the 
right shoulder was flexion from zero to 170 degrees, 
abduction from zero to 165 degrees, external rotation from 
zero to 75 degrees, and internal rotation from zero to 90 
degrees.      X-rays of the right shoulder revealed evidence 
of previous surgical resection of the lateral end of the 
right clavicle.  The glenohumeral joint was intact and there 
was no evidence of fracture.  The soft tissue appeared 
normal.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Back

The veteran's service connected low back disability 
encompasses diagnoses of contusion, disc disease, and 
arthritis, and may be rated under the criteria applicable to 
any of these entities.  

During the course of the appeal there have been two revisions 
in the criteria for rating disc disease (effective September 
23, 2002) and disabilities of the spine, generally (effective 
September 26, 2003).  From their effective dates, the veteran 
is entitled to ratings under the revised criteria.

Under the criteria in effect prior to September 23, 2002, 
lumbar (lumbosacral) disc disease was rated under Code 5293, 
which provided a maximum 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
was provided for severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief.  38 C.F.R. § 4.71a 
(prior to September 23, 2002).

Code 5292 (for limitation of lumbar spine motion) provided a 
maximum 40 percent rating when severe.  Id.

Code 5295 (for lumbosacral strain) provided a maximum rating 
of 40 percent for severe lumbosacral strain.  Id.

Effective from September 23, 2002, Code 5293, provided that 
intervertebral disc syndrome is to rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Note (1) provides that: 
For purposes of ratings under Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) provides: When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  [Notably, 
incapacitating episodes are neither shown nor alleged, and 
rating on that basis is not indicated.]

Effective September 26, 2003, the revised criteria provide 
that the following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine, including lumbar strain (Code 
5237), degenerative arthritis (Code 5242), and intervertebral 
disc syndrome (Code 5243) (unless a rating for intervertebral 
disc syndrome based on incapacitating episodes results in a 
higher rating), with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:

Under the General Rating Formula, unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent rating.  

Note (1) provides: Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Here, the RO has not assigned "staged ratings", and the 40 
percent rating on appeal was assigned for the entire appeal 
period.  Symptoms of the veteran's lumbar spine disability 
have not shown to have worsened significantly during the 
appeal period, and no findings reported are such as would 
warrant an increased (in excess of 40 percent) rating for any 
period of time.  Consequently, "staged" ratings are not 
indicated.  Furthermore, it is noteworthy that the record 
does not show that at any time during the appellate period 
(and specifically since September 23, 2002) there were 
neurological symptoms warranting separate ratings.   

At no time during the course of the appeal has the veteran's 
low back disability warranted a rating in excess of 40 
percent under the criteria in effect prior to September 23, 
2002.  Persistent symptoms compatible with sciatic neuropathy 
are not shown.  Although the veteran reported some pain and 
numbness in the lower extremities in August 1999, the 
examination revealed that there were no neurological 
deficits.  On more recent examinations, the veteran denied 
any radiating pain and, neurologically, reflexes and muscle 
strength were intact.  Furthermore, examinations have shown 
that there were no muscle spasms.  Thus, a rating in excess 
of 40 percent under pre-September 23, 2002 Code 5293 is not 
warranted.  

Examinations have included range of motion studies that 
reveal no evidence of ankylosis.  Accordingly, a rating under 
pre-September 23, 2002, Code 5289 is not warranted.  

Codes 5292 and 5295 only provide a maximum 40 percent rating; 
therefore, consideration of these codes is not necessary.  

A rating in excess of 40 percent under the criteria that came 
into effect in September 2002 is not warranted because 
separately ratable neurological symptoms were not noted on 
any examination or in any treatment record (and the criteria 
for rating orthopedic symptoms remained unchanged).  
Incapacitating episodes (as defined) were not reported at any 
time during the appellate period, and rating on that basis is 
not indicated.  

A rating in excess of 40 percent under the criteria that came 
into effect in September 2003 is also not warranted.  The 
entire thoracolumbar spine has never been restricted by 
unfavorable ankylosis.  As was previously indicated, the 
record provides no basis for rating the disability based on 
incapacitating episodes.

As to further factors that must be considered, examiners have 
not found any significant additional functional limitation 
due to pain, fatigue, weakness, or lack of endurance.  While 
some weakness due to pain was noted, it was not significant.  

In summary, it is not shown that the symptoms of the 
veteran's service connected low back disability meet or 
approximate any applicable criteria for a higher rating 
during any period of time under consideration.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Shoulder

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder is the major extremity.  

The veteran's right shoulder disability has now been assigned 
a 10 percent rating based on painful (but less than 
compensably limited, i.e., not at the shoulder level) motion.  
See 38 C.F.R. § 4.71a, Code 5003.  Code 5201 provides a 20 
percent rating when there is motion limitation of major minor 
arm to shoulder level, a 30 percent rating when there is 
motion to midway between the side and shoulder level, a 40 
percent rating requires motion limitation to 25 degrees from 
the side.  38 C.F.R. § 4.71a.

At no time during the course of the appeal has the veteran's 
right shoulder motion been limited to shoulder level.  
Although earlier examination findings are inconsistent, both 
sets of findings revealed flexion and abduction at normal or 
near normal levels.  July 2004 examination findings reveal 
flexion to 170 degrees and abduction to 165 degrees.  
Therefore, a compensable rating is not warranted under this 
Code.  38 C.F.R. § 4.31.

Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis; Code 5202, which provides 
for rating shoulder/arm disability based on impairment such 
as loss of head of the humerus; nonunion, or fibrous union; 
and Code 5203, which is rated based on clavicle or scapula 
impairment based on malunion, nonunion, or dislocation of the 
clavicle.  As the record does not show such pathology, a 
rating under Code 5200, 5202, or 5203 is not warranted.  

Regarding further factors that must be considered, examiners 
have not found any significant additional functional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  

As the evidence of record does not show that a rating in 
excess of 10 percent is warranted under any applicable 
criteria, the preponderance of the evidence is against this 
claim and it must be denied.

Hearing Loss

Evaluations of defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
for bilateral service-connected hearing loss, Table VI of the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing, alone.  One exceptional 
pattern of hearing impairment occurs when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.
Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Assessing the findings on September 1999 audiometry under 38 
C.F.R. § 4.85, Table VI results in numeric designations of 
Level I hearing for each ear.  Assessing the findings on 
October 2000 audiometry under Table VI results in a 
designation of Level III hearing in the right ear and Level 
II hearing in the left ear.  Under Table VII, Code 6100, both 
these sets of audiometric findings warrant a 0 percent 
rating.  

Based on the foregoing, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at any time 
during the appeal.  An exceptional pattern of hearing loss 
(as specified in 38 C.F.R. § 4.86), which would permit rating 
under alternate criteria, likewise is not shown.


ORDER

A rating in excess of 40 percent for residuals of a low back 
injury is denied.

A rating in excess of 10 percent for post-operative right 
shoulder arthritis is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

The VA physician who conducted a March 2005 VA examination 
was asked to report, in part, as to whether the veteran's 
residuals of a left orchiectomy with lymph node dissection 
due to cancer and a right epididymitis included poor renal 
function.  The intended meaning of the physician's response 
that "renal function may be impaired as a result of the 
chemotherapy use" is unclear.  It could be interpreted to 
mean that the veteran may actually have impaired renal 
function or it could be a more generalized statement to 
indicate chemotherapy can cause impair renal function.  
Clarification from the physician is needed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to Dr. Lynch, the March 2005 VA 
examiner, for clarification as to whether 
the veteran has poor renal function 
related to his orchiectomy 
residuals/epididymitis.  If further 
examination is needed to make this 
determination, the veteran should be 
scheduled for a genitourinary 
examination.  If Dr. Lynch is not 
available, the claims file should be made 
available to, and reviewed by, another 
physician to address the question posed 
(and the veteran scheduled examination if 
indicated).

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


